Sommer, J. Claimant, a former resident of the Stateville Correctional Center, now residing at the Danville Correctional Center, has brought this action for personal injuries sustained by him on February 26, 1985, on the Stateville grounds when a manhole cover fell on his left middle finger. The Claimant and two other residents were on a work crew which had the daily duty of lifting various manhole covers (150 to 200 pounds each) in order to inspect whatever was below the covers. Generally, the covers were lifted by a hook which would enter a hole in the covers and grip the reverse side. However, some new covers had been installed in which the hole did not go through. The supervisor of the Claimant’s work crew manufactured a hook to lift these new covers. The Claimant’s job was to grasp the cover as it was lifted and slide it aside as it was hanging on the hook. On the occasion of the injury, the new hook slipped, and the cover dropped on the Claimant’s left middle finger trapping it between the edge of the manhole and the cover. The finger was badly mangled. No bones were broken, but at the time of the hearing some loss of use was evident. Claimant is right-handed. Testimony from all three members of the work crew was that the crew’s supervisor made a hook to lift the new manhole covers and ordered its use. No blocks were provided to slip under the lifted cover, so the Claimant had to slip his hands under the cover. The Respondent had a duty to provide safe tools and safe working procedures. This Court finds that both duties were breached. This Court finds that the Claimant did suffer great pain as a result of the accident and did suffer some permanent damage to his left middle finger. In Hughes v. State (1984), 37 Ill. Ct. Cl. 251, a prisoner mangled and broke the bones in three fingers when a block of ice fell on them. He had substantial permanent loss of use of one finger and some permanent loss of use of another finger, with further surgery needed. He was awarded $9,000 by this Court for his pain and suffering and loss of use. Therefore, we award the Claimant $3,000 for pain and suffering and loss of use.